      Case 1:20-cv-00019-LG-RHW Document 30 Filed 07/02/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 WILLIAM H. ECKERT, ET AL.                                              PLAINTIFFS

 v.                                              CAUSE NO. 1:20-CV-19-LG-RHW

 AUSTIN ALEXANDER
                                                                       DEFENDANT

ORDER REQUIREING EVIDENCE OF SUBJECT MATTER JURISDICTION

      BEFORE THE COURT is the consideration of subject-matter jurisdiction in

the present action. Plaintiffs filed this lawsuit on January 16, 2020, alleging that

Defendant misallocated payments and assets in connection with his management of

a home construction project. Plaintiffs have alleged diversity jurisdiction. (Compl.

¶ 3). By way of counterclaim the Defendant has called into question the Court’s

subject-matter jurisdiction. Defendant alleges a lack of complete diversity and

specifically alleges that Plaintiffs are domiciled in Mississippi. See (Answer ¶ 2,

Countercl. ¶ 3b, ECF No. 20).

        The federal courts’ jurisdiction is limited, and federal courts generally may

only hear a case if it involves a question of federal law or where diversity of

citizenship exists between the parties. See 28 U.S.C. §§ 1331, 1332. The lack of

subject-matter jurisdiction may be raised at any time during pendency of the case

by any party or by the court. Fed. R. Civ. P. 12(h)(3).

      Here, the Defendant has raised the claim that Plaintiffs are domiciled in

Mississippi, thus defeating complete diversity of citizenship. A change in domicile

typically requires only the concurrence of: (1) physical presence at the new location
      Case 1:20-cv-00019-LG-RHW Document 30 Filed 07/02/20 Page 2 of 3




and (2) an intention to remain there indefinitely. Coury v. Prot, 85 F.3d 244, 250

(5th Cir. 1996). Thus, a person who has the clear intent to change domicile does not

accomplish the change until he is physically present in the new location with that

intent. On the other hand, mere presence in a new location does not effect a change

of domicile; it must be accompanied with the requisite intent. Id.

      In determining a litigant’s domicile, the court must address a variety of

factors. No single factor is determinative. The court should look to all evidence

shedding light on the litigant's intention to establish domicile. The factors may

include the places where the litigant exercises civil and political rights, pays taxes,

owns real and personal property, has driver’s and other licenses, maintains bank

accounts, belongs to clubs and churches, has places of business or employment, and

maintains a home for his family. Coury, 85 F.3d at 251 (citing Lew v. Moss, 797

F.2d 747 (9th Cir. 1986); Hendry v. Masonite Corp., 455 F.2d 955 (5th Cir.

1972), cert. denied, 409 U.S. 1023, 93 S.Ct. 464, 34 L.Ed.2d 315 (1972); 1 J. Moore,

Moore's Federal Practice § 0.74 [3.–3] n. 18 (1996)).

      In making a jurisdictional assessment, a federal court is not limited to the

pleadings; it may look to any record evidence, and may receive affidavits, deposition

testimony or live testimony concerning the facts underlying the citizenship of the

parties. See, e.g. Jones v. Landry, 387 F.2d 102 (5th Cir. 1967). Here, the Court has

only the bare allegations of citizenship in the Complaint and Defendant’s claims in




                                          -2-
      Case 1:20-cv-00019-LG-RHW Document 30 Filed 07/02/20 Page 3 of 3




the responsive pleadings.1 In the opinion of the Court, Defendant’s claims warrant

determination of subject-matter jurisdiction before this matter proceeds further.

Therefore, the Court will grant leave to provide evidence or domicile and complete

diversity of parties.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the parties are

granted ten (10) days from the date of this Order within which to provide addition

briefs and evidence of complete diversity of citizenship and subject-matter

jurisdiction.

       SO ORDERED AND ADJUDGED this the 2nd day of July, 2020.


                                           s/   Louis Guirola, Jr.
                                                   LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




1A party’s allegations are not sufficient to prove citizenship. Guerrero v. State
Farm Mut. Auto. Ins. Co., 181 F.3d 97 (5th Cir. 1999).
                                         -3-
